DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0251038 to Chien et al.; in view of US 2014/0375622 to Nakamura et al.; in view of US 2021/0090514 to Wu et al.; in view of US 2018/0268770 to Nakanishi; further in view of US 2020/0273394 to Chen et al.

	As per claim 1, Chien et al. teach a driving method of a display panel, comprising: 
providing a display panel (Fig. 1, 10), the display panel comprising: 
a plurality of sub-pixels (Fig. 7, R/G/B) arranged in an array; 
wherein the sub-pixels comprise a first sub-pixel, a second sub-pixel, a third sub-pixel, a fourth sub-pixel (Fig. 7, contiguous sub-pixels in GL1/GL2 row, from S2 data line), a fifth sub-pixel, a sixth sub-pixel, a seventh sub-pixel and an eighth sub-pixel (contiguous sub-pixels in GL3/GL4 row, from S2 data line); a mth sub-pixel row (Fig. 7, GL1/GL2) extending along a second direction, wherein the mth sub-pixel row comprises the first sub-pixel, the second sub-pixel, the third sub-pixel and the fourth sub-pixel, and m is a positive integer greater than or equal to 1, a (m+1)th sub-pixel row (Fig. 7, GL3/GL4) extending along the second direction, wherein the (m+1)th sub-pixel row comprises the fifth sub-pixel, the sixth sub-pixel, the seventh sub-pixel and the eighth sub-pixel
a plurality of gate lines (Fig. 7, GL) arranged side by side along a first direction and extending along the second direction, wherein the second direction is not parallel to the first direction, each of the gate lines is electrically connected to a portion of the sub-pixels; and 
and the gate lines comprise: a gth gate line (Fig. 7, GL1) electrically connected to the first sub-pixel and the third sub-pixel, wherein g is a positive integer greater than or equal to 1; a (g+1)th gate line (Fig. 7, GL2) electrically connected to the second sub-pixel and the fourth sub-pixel, wherein the mth sub-pixel row is disposed between the gth gate line and the (g+1)h gate line; a (g+2)th gate line (Fig. 7, GL3) electrically connected to the fifth sub-pixel and the seventh sub-pixel, wherein the (g+1)th gate line and the (g+2)th gate line are disposed between the mth sub-pixel row and the (m+1)th sub-pixel row; and a (g+3)th gate line (Fig. 7, GL4) electrically connected to the fifth sub-pixel and the seventh sub-pixel, wherein the (m+1)th sub-pixel row is disposed between the (g+2)th gate line and the (g+3)th gate line; a plurality of data lines arranged side by side along the second direction and extending along the first direction, wherein the data lines comprise a first data line (Fig. 7, S2), a second data line (Fig. 7, S3) and a third data line (Fig. 7, S4), wherein in the mth sub-pixel row, the first sub-pixel and the second sub-pixel are disposed between the first data line and the second data line, the third sub-pixel and the fourth sub-pixel are disposed between the second data line and the third data line, the first sub-pixel is disposed between the first data line and the second sub-pixel, the second data line is disposed between the second sub-pixel and the third sub-pixel, and the fourth sub-pixel is disposed between the third sub-pixel and the third data line (Fig. 7), wherein in the (m+1)h sub-pixel row, the fifth sub-pixel and the sixth sub-pixel are disposed between the first data line and the second data line, the seventh sub-pixel and the eighth sub-pixel are disposed between the second data line and the third data line, the fifth sub-pixel is disposed between the first data line and the sixth sub-pixel, the second data line is disposed between the sixth sub-pixel and the seventh sub-pixel, and the eighth sub-pixel is disposed between the seventh sub-pixel and the third data line (Fig. 7), and wherein the first data line is electrically connected to the first sub-pixel and the sixth sub-pixel, the second data line is electrically connected to the fourth sub-pixel, the second sub-pixel, the seventh sub-pixel and the fifth sub-pixel, and the third data line is electrically connected to the third sub-pixel and the eighth sub-pixel (Fig. 7), and
a gate driver circuit (Fig. 1, 130), wherein the gate driver circuits comprises a clock signal line (Fig. 19, GCK)
controlling the gate driver circuits through the clock signal line to output a plurality of scan signals to the gate lines in a plurality of frames (Figs. 8-9).
making the gate driving circuit have a first scan order in a first frame in the frames, making the gate driving circuits have a second scan order in a second frame in the frames, wherein the first frame is a kth frame in the frames, the second frame is a (k+1) th frame in the frames, and k is a positive integer greater than or equal to 1 (Figs. 8-9, paragraph 39, “a scanning sequence can jump across at least one display line (or at least one or two scan lines) for scanning a plurality of sub-pixels connected to a same data line”, “the embodiments can be implanted for at least one frame of a plurality of frames. The scanning sequence can be fixed or dynamically varied according to design requirement”).
Chien et al. do not teach wherein the first scan order is different from the second scan order.
Nakamura et al. teach wherein the first scan order is different from the second scan order (Fig. 14, paragraph 126).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chien et al., so that the first scan order is different from the second scan order, such as taugt by Nakamura, for the purpose of reducing power consumption by adapting scanning orders to frame data.
Chien and Nakamura et al. do not teach the gate driver circuit comprising two gate driver circuits.
Wu et al. teach the gate driver circuit comprising two gate driver circuits (Fig. 2).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chien and Nakamura et al., so that the gate driver circuit comprises two gate driver circuits, such as taught by Wu et al., for the purpose of improving gate line stability.
.
Nakanishi teaches wherein each of the gate driver circuits comprises a plurality of clock signal lines (Fig. 11, STV, CPV, B1, B2), and each of the gate lines is electrically connected to one of the gate driver circuits, controlling the gate driver circuits through the clock signal lines (Fig. 15, 432, CPV, Gsel).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chien, Nakamura and Wu et al., so that each of the gate driver circuits comprises a plurality of clock signal lines, and each of the gate lines is electrically connected to one of the gate driver circuits, controlling the gate driver circuits through the clock signal lines, such as taught by Nakanishi, for the purpose of dynamically adjusting a driving method.
Chien, Nakamura, Wu and Nakanishi et al. do not teach the gth gate line electrically connected to the fourth (instead of the third) sub-pixel, the (g+1)th gate line electrically connected to the third (instead of the fourth) sub-pixel, the (g+2)th gate line electrically connected to the sixth (instead of the fifth) sub-pixel, the (g+3)th gate line electrically connected to the eighth (instead of the seventh ) sub-pixel.
Chen et al teach the gth gate line (Fig. 5A, GL1) electrically connected to the fourth (instead of the third) sub-pixel (Fig. 5A, SP(4, 1)), the (g+1)th gate line (Fig. 5A, GL2) electrically connected to the third (instead of the fourth) sub-pixel (Fig. 5A, SP(6, 1)), the (g+2)th gate line electrically connected to the sixth (instead of the fifth) sub-pixel (Fig. 5A, SP(3, 2)), the (g+3)th gate (Fig. 5A) line electrically connected to the eighth (instead of the seventh ) sub-pixel (Fig. 5A, SP(5, 2), notice that although Chen et al. show the same pixel connection pattern between 2 data lines on every row, in Chien, the connection patterns repeat only every other row, in other words, pixels SP(6,1) and pixels SP(7,1) in the rd and 4th pixels of Chien, furthermore, pixels SP(6, 2) and SP(7, 2) in the second row of Chen are analogous to the 5th and 6th pixels  of Chien).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chien, Nakamura, Wu and Nakanishi et al., so that the gth gate line is electrically connected to the fourth (instead of the third) sub-pixel, the (g+1)th gate line is electrically connected to the third (instead of the fourth) sub-pixel, the (g+2)th gate line is electrically connected to the sixth (instead of the fifth) sub-pixel, the (g+3)th gate line is electrically connected to the eighth (instead of the seventh ) sub-pixel, such as suggested by Chen, for the purpose of reducing power consumption and improving display quality.



As per claim 2, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 1, wherein the sub-pixels comprise a ninth sub-pixel, a tenth sub-pixel, a eleventh sub-pixel, a twelfth sub-pixel (Chien, Fig. 7, B31, R32, G32 and B32), a thirteenth sub-pixel, a fourteenth sub-pixel, a fifteenth sub-pixel and an sixteenth sub-pixel (Chen, Fig. 7, B41, R42, G42, B42), and the display panel comprises: a (m+2)h sub-pixel row (Chien, Fig. 7, row between GL5/GL6) extending along the second direction, wherein the (m+2)th sub-pixel row comprises the ninth sub-pixel, the tenth sub-pixel, the eleventh sub-pixel and the twelfth sub-pixel; and a (m+3)th sub-pixel row (Chien, Fig. 7, row between GL7/GL8) extending along the second direction, wherein the (m+3)th sub-pixel row comprises the thirteenth sub-pixel, the fourteenth sub-pixel, the fifteenth sub-pixel and the sixteenth sub-pixel, wherein the gate lines comprise: a (g+4)th gate line (Chien, Fig. 7, GL5) electrically connected to the ninth sub-pixel and the twelfth sub-pixel (Chien, Fig. 7, GL6; Chen, Fig. 5A), wherein the (g+3)th gate (Chien, Fig. 7, GL4) line and the (g+4)th gate line (Chien, Fig. 7, GL5) are disposed between the (m+1)th sub-pixel row and the (m+2)th sub-pixel row; a (g+5)th gate line (Chien, electrically connected to the tenth sub-pixel and the eleventh sub-pixel (Chien, Fig. 7, GL6; Chen, Fig. 5A), wherein the (m+2)th sub-pixel row is disposed between the (g+4)th gate (Chien, Fig. 7, GL5) line and the (g+5)h (Chien, Fig. 7, GL6) gate line; a (g+6)th gate line (Chien, Fig. 7, GL7) electrically connected to the fourteenth sub-pixel and the fifteenth sub-pixel (Chien, Fig. 7, GL6; Chen, Fig. 5A), wherein the (g+5)th gate line (Chien, Fig. 7, GL6) and the (g+6)th gate line (Chien, Fig. 7, GL7) are disposed between the (m+2)th sub-pixel row and the (m+3)th sub-pixel row; and a (g+7)th gate line (Chien, Fig. 7, GL8) electrically connected to the thirteenth sub-pixel and the sixteenth sub-pixel (Chien, Fig. 7, GL6; Chen, Fig. 5A), wherein the (m+3)th sub-pixel row is disposed between the (g+6)th (Chien, Fig. 7, GL7) gate line and the (g+7)th gate line (Chien, Fig. 7, GL8), wherein in the (m+2)th sub-pixel row, the ninth sub-pixel and the tenth sub-pixel are disposed between the first data line and the second data line, the eleventh sub-pixel and the twelfth sub-pixel are disposed between the second data line and the third data line, the ninth sub-pixel is disposed between the first data line and the tenth sub-pixel, the second data line is disposed between the tenth sub-pixel and the eleventh sub-pixel, and the twelfth sub-pixel is disposed between the eleventh sub-pixel and the third data line, wherein in the (m+3)h sub-pixel row, the thirteenth sub-pixel and the fourteenth sub-pixel are disposed between the first data line and the second data line, the fifteenth sub-pixel and the sixteenth sub-pixel are disposed between the second data line and the third data line, the thirteenth sub-pixel is disposed between the first data line and the fourteenth sub-pixel, the second data line is disposed between the fourteenth sub-pixel and the fifteenth sub-pixel, and the sixteenth sub-pixel is disposed between the fifteenth sub-pixel and the third data line, and wherein the first data line (Chen, Fig 7, S2) is electrically connected to the ninth sub-pixel (Chen, Fig. 7, B31) and the fourteenth sub-pixel (Chen, Fig. 7, R42), the second data line (Chen, Fig 7, S3) is electrically connected to the twelfth sub-pixel (Chen, Fig. 7, B32), the tenth sub-pixel (Chen, Fig. 7, R32), the fifteenth sub-pixel (Chen, Fig. 7, G42) and the thirteenth sub-pixel (Chen, Fig. 7, B41), and the third data line (Chen, Fig 7, S4) is electrically connected to the eleventh sub-pixel (Chen, Fig. 7, G32) and the sixteenth sub-pixel (Chen, Fig. 7, B42).

As per claim 4, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 2, wherein the first scan order or the second scan order comprises an order scanning from the gth gate line, the (g+4)th gate line, the (g+1)th gate line, the (g+5) th gate line, the (g+2) th gate line, the (g+6) th gate line, the (g+3) th gate line to the (g+7) th gate line (Chien, notice a specific instance of scanning order for 16 consecutive gate lines, said instance is dictated by the distribution of the data so as to reduce color switching as per step S210 in Fig. 2, the claimed limitation seems to be 1 particular instance out of a discrete number of permutations for 8 scanning lines that may result from applying the method of Chien to the frame data).

As per claim 5, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 2, wherein the first scan order or the second scan order comprises an order scanning from the gth gate line, the (g+4)th gate line, the (g+2)th gate line, the (g+6) th gate line, the (g+1) th gate line, the (g+5) th gate line, the (g+3) th gate line to the (g+7) th gate line (Chien, notice a specific instance of scanning order for 16 consecutive gate lines, said instance is dictated by the distribution of the data so as to reduce color switching as per step S210 in Fig. 2, the claimed limitation seems to be 1 particular instance out of a discrete number of permutations for 8 scanning lines that may result from applying the method of Chien to the frame data).

As per claim 6, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 2, wherein the first scan order or the second scan order comprises an order scanning from the (g+4)th gate line, the gth gate line, the (g+6)th gate line, the (g+2) th gate line, the (g+5) th gate line, the (g+1) th gate line, the (g+7) th gate line to the (g+3) th gate line (Chien, notice a specific instance of scanning order for 16 consecutive gate lines, said instance is dictated by the distribution of the data so as to reduce color switching as per step S210 in Fig. 2, the claimed limitation seems to be 1 particular instance out of a discrete number of permutations for 8 scanning lines that may result from applying the method of Chien to the frame data).

	As per claim 7, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 2, wherein the first scan order or the second scan order comprises an order scanning from the (g+6) th gate line, the (g+2) th gate line, the (g+4) th gate line, the gth gate line, the (g+7) th gate line, the (g+3)th gate line, the (g+5)th gate line to the (g+l)th gate line (Chien, notice a specific instance of scanning order for 16 consecutive gate lines, said instance is dictated by the distribution of the data so as to reduce color switching as per step S210 in Fig. 2, the claimed limitation seems to be 1 particular instance out of a discrete number of permutations for 8 scanning lines that may result from applying the method of Chien to the frame data).

	As per claim 8, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 2, wherein the first scan order or the second scan order comprises an order scanning from the (g+2) th gate line, the (g+6) th gate line, the gth gate line, the (g+4) th gate line, the (g+3) th gate line, the (g+7)th gate line, the (g+1)th gate line to the (g+5)th gate line (Chien, notice a specific instance of scanning order for 16 consecutive gate lines, said instance is dictated by the distribution of the data so as to reduce color switching as per step S210 in Fig. 2, the claimed limitation seems to be 1 particular instance out of a discrete number of permutations for 8 scanning lines that may result from applying the method of Chien to the frame data).

claim 9, Chien, Nakamura, Wu, Nakanishi and Chen et al. teach the driving method of the display panel of claim 1, wherein each of the gate driver circuits comprises a plurality of shift registers (Nakanishi, Fig. 11), each level of the shift registers is electrically connected to one of the gate lines, wherein an ith-level shift register is electrically connected to an (i-4)th-level shift register and an (i+4)th-level shift register (Fig. 11, all levels are connected to each other at least via CPV line), wherein i is a positive integer greater than or equal to 5.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694